Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show or adequately teach
A hybrid vehicle used for a rental service, comprising: 
an electric motor that generates a driving force; 
a power storage device that stores power to be supplied to the electric motor; 
an engine that is used to generate power; 
a connector connected to a power grid external to the hybrid vehicle to allow the power grid external to the hybrid vehicle and the power storage device to transmit and receive power therebetween while the hybrid vehicle is parked; and 
a control device that controls the hybrid vehicle in accordance with any one control mode of a first mode and a second mode while the hybrid vehicle is driven, the first mode allowing the hybrid vehicle to travel using the electric motor with the engine stopped, the second mode allowing the hybrid vehicle to travel with the engine operated, wherein 
the control device switches the first mode to the second mode in response to the power storage device having an SOC decreased to a first target SOC during the first mode, and 
when a scheduled time to return the hybrid vehicle is within a predetermined time zone for which power is supplied from the power storage device to the power grid, the control device switches the first mode to the second mode in response to the power storage device having an SOC decreased to a second target SOC larger than the first target SOC during the first mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747